DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 10, filed October 24, 2022, with respect to claim objections have been fully considered and are persuasive.  claim objections have been withdrawn. 
Applicant’s arguments, see Pages 10-11, filed October 24, 2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, and 12-23 under 103 have been fully considered and are partially persuasive.  
It is noted that the arguments regarding “the user remaining substantially still” were not found persuasive due to this being a relative term and therefore substantially still can be reasonably interpreted as a user remaining within a predetermined area.  Therefore, this limitation is taught by Tokudome in at least Para 0092-0096.  
However, the arguments were found persuasive in regards to there being no teaching of “signaling to the user that the prescribed time period is over“.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tofilescu et al. (US 20190330908; hereinafter Tofilescu).
Claim Rejections - 35 USC § 112
Claims 1-2, 4-6, 12-13, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially still” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “substantially still” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no clear meaning of a person being “substantially still”, as there is no standardized meaning behind this term and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term is being interpreted as though the user remains within the zone for the prescribed time period.
In regards to claims 2, 4-6, 13, and 16-22, the claims are dependent upon a rejected claim, and are therefore rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13, 17-19, 1-2, 4, 6, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokudome (US 20210180390; already of record) Tofilescu et al. (US 20190330908; hereinafter Tofilescu).
In regards to claim 12, Tokudome discloses of a method for presence-based vehicle door operation (Abstract), the method comprising:
establishing a defined zone in an environment behind of the vehicle door of a vehicle (Figs 1A-1D, 2A-2D, 4, Para 0035, 0041-0042);
recognizing a presence of a user within the zone (Para 0033-0037, Figs 1A-1D);
signaling to the user that the presence is recognized (Para 0052, 0093-0094, 0106, 0108);
recognizing the user has remained substantially still within the zone for a prescribed time period (Para 0092-0096, Fig 10 and 4);
…
for a first time, recognizing the user no longer remains within the zone (Para 0035, 0112-0114, Figs 1B-1C);
causing the vehicle door to open after recognizing the user no longer remains within the zone for the first time (Para 0035, 0112-0114, Figs 1B-1D);
after the user returns to the zone, receiving a signal to close the vehicle door (Para 0036, 0120-0123, Figs 2A-2D, 4);
for a second time, recognizing the user no longer remains within the zone (Para 0036, 0120-0123, Figs 2A-2D, 4); and
causing the vehicle door to close after recognizing the user no longer remains within the zone for the second time (Para 0036, 0120-0123, Figs 2A-2D, 4).

However, Tokudome does not specifically disclose of signaling to the user that the prescribed time period is over.
Tofilescu, in the same field of endeavor, teaches of signaling to the user that the prescribed time period is over (Para 0012, 0018, claim 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for presence-based vehicle door operation, as taught by Tokudome, to include signaling to the user that the prescribed time period is over, as taught by Tofilescu, in order to confirm the intent of the user and have the user be provided a signal (Tofilescu Para 0012).
In regards to claim 13, Tokudome in view of Tofilescu teaches of the method of claim 12, further comprising:
recognizing the movement of the user within the zone and away from the vehicle door (Tokudome Para 0033-0037, 0112-0114, 0120-0123, Figs 1A-1D);
determining an intent of the user based on the movement of the user within the zone (Tokudome Para 0033-0037, 0112-0114, 0120-0123, Figs 1A-1D); and
based on the intent of the user, causing the vehicle door to open and/or close (Tokudome Para 0033-0037, 0112-0114, 0120-0123, Figs 1A-1D).
In regards to claim 17, Tokudome in view of Tofilescu teaches of the method of claim 12, wherein the user is identified based on the location of a keyfob in relation to the zone (Tokudome Para 0046-0047, 0053).
In regards to claim 18, Tokudome in view of Tofilescu teaches of the method of claim 12, wherein: after the user returns to the zone, when the user is recognized to remain within the zone for a second prescribed time period, inhibit the vehicle door from being able to close (Tokudome Para 0092-0096, 0036, Fig 10 and 4).
In regards to claim 19, Tokudome in view of Tofilescu teaches of the method of claim 12, further comprising: providing an acknowledgement cue after receiving the signal (Tokudome Para 0052, 0106-0108).
In regards to claims 1-2, 4 and 6, the claims recite analogous limitations to claims 12-13 and 17, respectively, and are therefore rejected on the same premise.  
In regards to claim 22, Tokudome in view of Tofilescu teaches of the method of claim 1, wherein the signaling to the user that the presence is recognized occurs during the duration of the prescribed time period (Tofilescu Para 0018, claim 1).
The motivation for combining Tokudome and Tofilescu is the same as that recited for claim 12 above.  
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokudome in view of Tofilescu , as applied to claim 12, further in view of Linden et al. (US 20180236972; hereinafter Linden; already of record).
In regards to claim 16, Tokudome in view of Tofilescu teaches of the method of claim 12.  
However, Tokudome in view of Tofilescu does not specifically teach of the prescribed period of time is at least two (2) seconds.
Linden, in the same field of endeavor, teaches of the prescribed period of time is at least two (2) seconds (Para 0006, 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 12, as taught by Tokudome in view of Tofilescu, to include the prescribed period of time is at least two (2) seconds, as taught by Linden, in order to prevent the risk of power failure in response to the presence of a casual passer-by (Linden Para 0033).
In regards to claim 5, the claim recites analogous limitations to claim 16 and is therefore rejected on the same premise.  
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokudome in view of Tofilescu , as applied to claim 12, further in view of Abinger et al. (DE 102016209991; see attached English translation for paragraph numbers; hereinafter Abinger).
In regards to claim 20, Tokudome in view of Tofilescu teaches of the method of claim 1.
However, Tokudome in view of Tofilescu do not specifically teach of at least one of the signaling is by way of a taillight of the vehicle.

Abinger, in the same file of endeavor, teaches of at least one of the signaling is by way of a taillight of the vehicle (Para 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 11, as taught by Tokudome in view of Tofilescu, to include at least one of the signaling is by way of a taillight of the vehicle, as taught by Koelsch, in order to inform the person approaching the vehicle that they are authorized to operate the vehicle door (Abinger Para 0022).
In regards to claim 21, Tokudome in view of Tofilescu further in view of Abinger teaches of the method of claim 1, wherein at least one of the signaling is by way of an audio system of the vehicle (Abinger Para 0022).
The motivation for combining Tokudome, Tofilescu, and Abinger is the same as that recited for claim 20 above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanki et al. (US 20130255154) discloses of determining if a user is standing still.  
Koelsch (DE 102016211495) discloses of utilizing a taillight to signal to a user that they have been detected by a sensor.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663               

/JAMES M MCPHERSON/               Examiner, Art Unit 3663